1. "Where it does not appear from the record that issues were made in the trial court, they can not be raised by certiorari in the superior court, and reviewed in this court." Bolton
v. Newnan, 147 Ga. 400 (94 S.E. 236). *Page 734 
2. Where constitutional issues were raised for the first time in the superior court on certiorari from a judgment of an inferior court, the superior court could not consider, nor can this court review, the constitutional questions thus sought to be made. Bolton v. Newnan, supra; Edwards v. McNair,  152 Ga. 486 (110 S.E. 280).
3. On application of the foregoing principles of law to the facts in the present case, where the discharge of the plaintiff in error as an employee of the City of Atlanta was affirmed by a judgment of the personnel board of the city, and it was sought to review the judgment of that board by certiorari in the superior court, and for the first time the constitutionality of the law under which the personnel board claimed authority to act was raised in the petition for certiorari, and the bill of exceptions assigns error on the judgment of the superior court dismissing the certiorari, the Court of Appeals, and not the Supreme Court, has jurisdiction of the writ of error. Code, § 2-3005; Conyers v. Luther Williams Banking Co.,  162 Ga. 350 (133 S.E. 862); Loftin v. Southern Security Co., 162 Ga. 730 (134 S.E. 760).
Transferred to the Court of Appeals. All the Justicesconcur.
                       No. 14521. APRIL 14, 1943.